DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 8, 11, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20100025710) in view of Kamada (US 2012025075) and Otani et al. (US 20160191767).
Re claims 2 and 11: Yamada teaches an electronic device (fig. 19, paragraph 105), comprising: a lens module (fig. 19) comprising: a base (5) comprising: a through hole (opening where element 4 is located); and an annular protruding portion (the top portion of 5 that protrudes inward toward element 4, fig. 19, annular fig. 5) extending from an inner surface surrounding to define the through hole (opening where element 4 is located) toward a central axis of the through hole (opening where element 4 is located) (see fig. 19, the top portion of 5 protrudes inward forming the through hole where 4 is located); and a photosensitive chip (10) received in the through 
Kamada teaches a photosensitive chip (10) (fig. 1, 3 and 4) comprising: a photosensitive chip (10) comprising a photosensitive region (12) and a non-photosensitive region (15); and an adhesive layer (56); wherein the non-photosensitive region (15) protrudes from a periphery of the photosensitive region (12) (see fig. 3) to surround the photosensitive region (12) (see fig. 3), the adhesive layer (56) covers the non-photosensitive region (15) to absorb light and reduce an intensity of light reflected from the adhesive layer (56) (see fig. 1, 3 and 4, paragraph 110 and 112, light absorbing would reduce reflection of light from the adhesive layer since light is being absorbed) and a circuit board (20) (paragraph 50) which is a rigid portion (20) (see fig. 1, 3 and 4), a base (50) and the photosensitive chip (10) are mounted on the circuit board (20), the base (50) cooperates with the circuit board (20) to receive the photosensitive chip (10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the light absorbing adhesive layer and circuit board similar to Kamada over the photosensitive chip of Yamada in order to include processing circuitry on a separate chip while also allowing for further support for the base member and absorb light and reduce reflection from the non-photosensitive region where the adhesive is provided which would include circuitry/wiring providing for a more compact design with a sturdy structure and reduced light flares/optical noise inside the through hole from the surface of the chip for more efficient gathering of light and image formation. Yamada as modified by Kamada does not specifically teach a reinforcing glue layer, the circuit board comprises a first rigid 
Otani teaches a lens module (see fig. 1 and 2) comprises a circuit board (31, 32, 41) and a reinforcing glue layer (36), the circuit board (31, 32, 41) comprises a first rigid portion (31), a second rigid portion (41), a flexible portion (32) connecting the first rigid portion (31) and the second rigid portion (41) (see fig. 1 and 2), a base (35/25) and a photosensitive chip (33) are mounted on the first rigid portion (31), the base (35/25) cooperates with the first rigid portion (31) to receive the photosensitive chip (33) (see fig. 1); the reinforcing glue layer (36) is formed on the flexible portion (32) (see fig. 1), the reinforcing glue layer (32) and the photosensitive chip (33) are mounted on a same surface of the circuit board (31, 32, 41) (see fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a reinforcing glue layer and the specific flexible circuit structure of Otani with the lens module of Yamada as modified by Kamada in order to place the lens module in device and be able to connect the sensor to external circuitry in the device while maintaining a compact design and reinforcing/supporting the lens module with photosensitive chip to the flexible portion and first rigid portion of the circuit board providing for a more versatile and longer lasting design structure. 
Re claims 6 and 15: Yamada as modified by Kamada and Otani teaches the lens module, wherein the base (Yamada, 5, Kamada, 50) is mounted on the first rigid portion (Kamada, 20) by a first adhesive layer (Kamada, 57, see fig. 1).
Re claims 7 and 16: Yamada as modified by Kamada and Otani teaches the lens module, wherein the lens module further comprises a filter (Yamada, 22, Kamada, 62), the filter (Yamada, 22, Kamada, 62) is received in the second receiving space (Yamada, space above where lens 21 is located, Kamada, region where lens 61 is located) and mounted on the annular protruding portion (Kamada, near opening 50a, Yamada, top portion of slanted portion of 5) to cover the light passing hole (Yamada, see fig. 19, Kamada, see fig. 1).
Re claims 8 and 17: Yamada as modified by Kamada and Otani teaches the lens module, wherein the lens module (Yamada, fig. 19, Kamada, fig. 1) further comprises a lens holder (Yamada, 3) and a lens (Yamada, 21), the lens holder (Yamada, 3) is mounted on the base (Yamada, 5) by a second adhesive layer (Yamada, 91), the lens holder (Yamada, 3) defines a receiving hole (Yamada, hole where lens 21 is located), the lens (Yamada, 21) is received in the receiving hole (Yamada, see fig. 19).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20100025710) as modified by Kamada (US 2012025075) and Otani et al. (US 20160191767) as applied to claims 2 and 11 above, and further in view of Kim et al. (US 20190137724).
Re claims 5 and 14: Yamada as modified by Kamada and Otani teaches the lens module, wherein the lens module comprises the circuit board (Otani, 31, 32, 41) comprises the first rigid portion (Otani, 31), the second rigid portion (Otani, 41), the flexible portion (Otani, 32) connecting the first rigid portion (Otani, 31) and the second rigid portion (Otani, 41) (Otani, see fig. 1 and 2), but does not specifically teach an electronic connecting element, the electronic connecting element mounted on the second rigid portion to transmit signals. Kim teaches an electronic connecting element (108a), the electronic connecting element (108a) mounted on a second rigid (108) portion to transmit signals (paragraph 230-232) (fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an electronic connection element similar to Kim with the second rigid portion of Yamada as modified by Kamada and Otani in order to connect the sensor to external circuitry in the device while maintaining a compact design providing for a more versatile.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20100025710) as modified by Kamada (US 2012025075) and Otani et al. (US 20160191767) as applied to claim 8 and 17 above, and further in view of Yoon (US 20080037143).
Re claims 9 and 18: Yamada as modified by Kamada and Otani teaches the lens module, wherein the lens (Kamada, 61a, 61b, 61c, Yamada, 21) comprises a first lens portion (Kamada, 61c), a second lens portion (Kamada, 61b) and a third lens portion (Kamada, 61a), the second lens portion (Kamada, 61b) is located between the first lens portion (Kamada, 61c) and the third lens portion (Kamada, 61a) (Kamada, see .

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20100025710) as modified by Kamada (US 2012025075), Otani et al. (US 20160191767) and Yoon (US 20080037143) as applied to claim 9 and 18 above, and further in view of Brodie et al. (US 20090057544).
Re claims 10 and 19: Yamada as modified by Kamada, Otani and Yoon teaches the third lens (Kamada, 61a, Yoon, 222), but does not specifically teach wherein the lens module further comprises a protective part, the protective part covers an end of the third lens portion facing away from the photosensitive chip. Brodie teaches a lens module (10) comprises a protective part (20), the protective part covers an end of the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 5-11 and 14-19 have been considered but are moot in view of new grounds of rejection as set forth above in view of Otani et al. (US 20160191767). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878